Citation Nr: 1039307	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for torn ligament of the 
left knee.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran testified at a hearing before the undersigned at the 
RO in July 2010.  The hearing transcript is of record.  

In an October 2009 statement, the Veteran raised the issues of 
entitlement to service connection for ringing in the ears, 
headaches, depression, and a total disability rating based on 
individual unemployability; and possibly entitlement to increased 
rating for a service-connected scar, residual of a left knee 
injury.  As these matters have not been adjudicated by the RO, 
they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a left knee disability 
due to an injury in training which has gotten progressively worse 
over the years.  Private medical evidence was obtained from P.S., 
M.D., showing a diagnosis of a medial meniscal tear of the left 
knee in October 2000.  

The Veteran asserts that he was in close proximity to jet engines 
and weapons fire in service and asserts that he noticed hearing 
loss in service.  Private medical evidence has been associated 
with the claims folder which includes a diagnosis of bilateral 
sensorineural hearing loss from T.W., M.D., dated in November 
2003.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is: (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence 
shows that the Veteran has present disabilities and he has 
reported continuity of symptoms since his left knee was injured 
in service and that he was exposed to excessive noise in service, 
the low threshold for the scheduling of VA examinations are met.

In September 2010, the Veteran submitted evidence directly to the 
Board including audiological test results from August 2010.  An 
opinion indicating that proximity to aircraft engines at an 
unspecified period of time was the most likely cause for hearing 
loss was also provided.  The Veteran also provided documentation 
indicating that he was attempting to obtain private medical 
evidence and in-service inpatient clinical records.  With respect 
to inpatient records from service, the Board notes that the RO 
attempted to obtain records pertaining to hospitalization at the 
U.S. naval hospital in Great Lakes in September 2009, however, 
the National Personnel Records Center responded that no records 
were located.  The Board notes that as the claims must be 
remanded for additional development, the RO or the Appeals 
Management Center will be able to consider the documentation 
submitted by the Veteran directly to the Board and any additional 
documentation obtained by the Veteran in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
with regard to his claim for service 
connection for hearing loss.  The claims file 
must be made available to, and reviewed by, 
the examiner, and the examiner must note in 
his report that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The Veteran 
must be provided with an opportunity to 
describe problems he has had with hearing 
loss since his discharge from active service.  
The examiner is specifically requested to 
opine as to whether it is at least as likely 
as not (50 percent probability or greater) 
that a current hearing loss disorder is 
related to active military service.  In that 
regard, the examiner's attention is directed 
to the Veteran's January 2005 and March 2006 
statements, wherein he credibly indicates 
that he was exposed to excessive noise in 
service.  A complete rationale for the 
examiner's opinion must be provided.

2.  Schedule the Veteran for an examination 
with regard to his claim for service 
connection for a left knee disability.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the examiner 
must note in his report that the claims file 
was reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided with an 
opportunity to describe problems he has had 
with his left knee since his discharge from 
active service.  The examiner is specifically 
requested to opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that a current left 
knee disorder is related to active military 
service.  In that regard, the examiner's 
attention is directed to the Veteran's 
January 2005 and March 2006 statements 
wherein he indicates that his left knee 
problems began as a result of an injury in 
training.  A complete rationale for the 
examiner's opinion must be provided.

3.  Readjudicate the Veteran's claims.  If 
any benefit on appeal remains denied, the 
RO/AOJ must issue a supplemental statement of 
the case and provide an appropriate period of 
time for a response, before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


